In the Missouri Court of Appeals
                          Eastern District
                                      DIVISION ONE

EPICE CORPORATION,                             )       No.ED108226
                                               )
       Appellant,                              )       Appeal from the Circuit Court
                                               )       of the City of St. Louis
vs.                                            )
                                               )       Hon. Michael F. Stelzer
THE LAND REUTILIZATION                         )
AUTHORITY OF THE CITY OF ST.                   )
LOUIS, MISSOURI,                               )
                                               )       Filed:
       Respondent.                             )       June 23, 2020

       Epice Corporation, Inc. appeals from the judgment granting the Land Reutilization

Authority of the City of St. Louis, Missouri’s (“LRA”) motion to dismiss four counts of

Epice’s petition and its motion for summary judgment on the remaining count. We affirm.

       Epice’s petition asserted five counts relating to real property in the City of St. Louis:

Count I to quiet title, Count II for breach of contract, Count III based on promissory

estoppel, Count IV for unjust enrichment and Count V for quantum meruit. The contractual

and quasi-contractual claims in the last four counts were based on an alleged oral agreement

between Epice and the LRA. The LRA filed a motion to dismiss those counts, arguing that

pursuant to Section 432.070, all contracts with municipal corporations must be in writing.

The LRA sought to dismiss the quiet title count based on res judicata, contending that title

to the property had been previously litigated between these parties in federal court resulting
in a final judgment declaring that the LRA owned the property in fee simple. Epice filed

suggestions in opposition, arguing that Section 432.070 did not apply to the LRA because

it was not a municipal corporation and that its quiet title action was not barred by res

judicata because this case raised new facts occurring after the federal case.

       The trial court found that Section 432.070 applied and dismissed Counts II through

V. The court found that res judicata was not a proper issue for a motion to dismiss and

ordered the LRA to file a summary judgment motion instead, which it did, asserting an

identical res judicata argument as to Count I. Epice responded that the motion should be

denied because the LRA had never filed an answer nor properly pled the affirmative

defense of res judicata. The LRA sought and was granted leave to file that answer and

affirmative defense out of time. Epice also responded to the merits of the motion for

summary judgment with the same argument it made in opposition to the motion to dismiss.

The trial court found that res judicata applied and entered summary judgment for the LRA

on Count I. This appeal follows.

       We review de novo the grant of a motion to dismiss and the interpretation of the

statute on which that dismissal was based. See Miller v. Frank, 519 S.W.3d 472, 475 (Mo.

App. E.D. 2017). We also review the grant of summary judgment de novo. See ITT

Commercial Finance Corporation v. Mid-America Marine Supply Corporation, 854
S.W.2d 371, 376 (Mo. banc 1993).

       In its first point on appeal, Epice argues that the trial court erred in dismissing its

contractual and quasi-contractual claims against the LRA on the ground that there was no

allegation of a written agreement as required by Section 432.070, contending that statute

does not apply to the LRA. We disagree.




                                             2
       Section 432.070 provides that contracts with certain types of entities are required

to be in writing, namely any “county, city, town, village, school township, school district

or other municipal corporation.” Our courts have given an expansive meaning to the

undefined term “other municipal corporation” that encompasses any public corporation

exercising some function of government or performing some essential public service. See

Rail Switching Services, Inc. v. Marquis-Missouri Terminal, LLC, 533 S.W.3d 245, 255–

56 (Mo. App. E.D. 2017); see also Pemiscot County Port Authority v. Rail Switching

Services, Inc., 523 S.W.3d 530, 535–36 (Mo. App. S.D. 2017) (citing cases). Epice

acknowledges this broad interpretation, but claims that because the LRA is expressly

deemed a “public corporation” in the statute under which it was created, Section 92.875, it

cannot also be a municipal corporation under Section 432.070. But the actual language of

Section 92.875 expressly deems the LRA a “public corporation acting in governmental

capacity.”

       1. There is hereby created an authority for the management, sale, transfer
       and other disposition of tax delinquent lands, which authority shall be
       known as “The Land Reutilization Authority of the city of ______,
       Missouri”. It shall have authority to accept the grant of any interest in real
       property made to it, or to accept gifts and grant in aid assistance. Such
       authority shall have and exercise all the powers conferred by the provisions
       of sections 92.700 to 92.920 necessary and incidental to the effective
       management, sale, transfer or other disposition of real estate acquired under
       and by virtue of the foreclosure of the lien for delinquent real estate taxes,
       as provided in sections 92.700 to 92.920, and in the exercise of such powers,
       the land reutilization authority shall be deemed to be a public corporation
       acting in a governmental capacity.

       2. The land reutilization authority is hereby created to foster the public
       purpose of returning land which is in a nonrevenue generating nontax
       producing status, to effective utilization in order to provide housing, new
       industry, and jobs for the citizens of any city operating under the provisions
       of sections 92.700 to 92.920 and new tax revenues for said city.




                                             3
Section 92.875 (emphasis added).           Therefore, by definition, the LRA performs

governmental functions and is within our courts’ expansive interpretation of “other

municipal corporations” in Section 432.070. See Rail Switching Services, Inc., 533 S.W.3d

at 255–56; see also Pemiscot County Port Authority, 523 S.W.3d at 535–36.

       In addition to relying only on a cherry-picked portion of language in Section

92.875, Epice also relies on quotes from case law taken entirely out of context. Epice cites

Pippins v. City of St. Louis, wherein this Court stated that the LRA “is a public corporation”

and that it “can be sued.” 823 S.W.2d 131, 133 (Mo. App. E.D. 1992). Those statements

were made in the context of determining that the LRA was a separate entity from the City

of St. Louis and had the capacity to be sued by the City by way of a third-party complaint

in a personal injury action. Id. at 133. Pippins has nothing to do with the applicability of

Section 432.875 to the LRA or whether the LRA can be sued in a contract action on an oral

agreement. Epice also quotes from Garrison-Wagner v. City of St. Louis, in which this

Court stated that a “public corporation differs from a municipal corporation in that a

municipal corporation by its nature can perform proprietary and governmental functions.”

646 S.W.2d 131, 133 (Mo. App. E.D. 1983). But that distinction was made in the context

of determining whether the LRA was immune from suit, not whether it was a “municipal

corporation” subject to Section 432.875. Moreover, we went on to conclude that because

the LRA is defined as “a public corporation acting in a governmental capacity” in Section

92.875, it is “an arm of the State performing only governmental functions” and entitled to

immunity. Id. Thus, if anything, Garrison-Wagner supports our conclusion--not Epice’s

contrary position--that the LRA is a public corporation acting in governmental capacity




                                              4
and therefore within the scope of the term “other municipal corporation” in Section

432.875.

       Because the LRA is subject to the written agreement requirement in Section

432.070, recovery against it for breach of an oral contract is precluded. Likewise, recovery

is precluded on any theory of implied contract--such as unjust enrichment or quantum

meruit--and any attempt to recover based on a theory of estoppel. See Ballman v. O'Fallon

Fire Protection District, 459 S.W.3d 465, 467 (Mo. App. E.D. 2015) (estoppel); Mays-

Maune & Associates, Inc. v. Werner Brothers, Inc., 139 S.W.3d 201, 208 (Mo. App. E.D.

2004) (unjust enrichment); Goodyear v. Junior College District of St. Louis, 540 S.W.2d
621, 621 (Mo. App. 1976) (quantum meruit). Thus, all of Epice’s counts based on an

alleged oral agreement with LRA were properly dismissed.

       Point I is denied.

       In its three remaining three points on appeal, Epice argues that summary judgment

was improperly granted on the basis of res judicata. We disagree.

       Epice contends that we should reverse the summary judgment for a procedural

reason: the affirmative defense of res judicata was not filed until after the LRA filed its

motion based on that defense. We agree with the general principle that the affirmative

defense on which summary judgment is based must be properly pled. Here, the defense

was pled out of time with leave of court. Epice does not assert any claim of error with

respect to the trial court granting the LRA leave, and there is none. It was entirely logical

given the circumstances then before the court—namely, conversion of the motion to

dismiss to a motion for summary judgment—and therefore within its discretion to allow

the LRA to file its answer and affirmative defense of res judicata out of time. See generally




                                             5
Jamestowne Homeowners Association Trustees v. Jackson, 417 S.W.3d 348, 359 (Mo.

App. E.D. 2013) (reviewing ruling on request for leave to file answer and affirmative

defenses out of time for abuse of discretion).               Therefore, the affirmative defense was

properly pled.

         Epice insists that we must reverse and remand so that the LRA can refile the motion

for summary judgment now that the answer and affirmative defense are on file, claiming

that otherwise the mandatory requirements of Rule 74.07 have not been met. Nothing in

Rule 74.07 or the cases Epice cites require such a result here. This is not a case in which

the requirements regarding the proper format of a motion for summary judgment under

Rule 74.04 were violated. See Stegner v. Milligan, 523 S.W.3d 538, 542 (Mo. App. W.D.

2017); Underwood v. Kahala, LLC, 554 S.W.3d 485, 495 (Mo. App. S.D. 2018); Miller v.

Ernst & Young, 892 S.W.2d 387, 389 (Mo. App. E.D. 1995). Nor is this a case in which a

party raised “new factual issues, grounds or arguments within summary judgment

proceedings, without offering the other party the opportunity to respond,” prejudicing that

other party and warranting reversal. Wallingsford v. City of Maplewood, 287 S.W.3d 682,

686–87 (Mo. banc 2009) (emphasis added); see also Cross v. Drury Inns, Inc., 32 S.W.3d
632, 636 (Mo. App. E.D. 2000). The res judicata affirmative defense and the arguments in

the LRA’s motion for summary judgment based on that defense were not new, they had

been raised in an identical manner in the motion to dismiss. And Epice had not one, but

two, opportunities to respond to those arguments in opposition to the motion to dismiss and

in response to the motion for summary judgment. Epice has made no serious argument

that it was prejudiced by any of this. 1


1
  Epice’s sole assertion of prejudice--not made until its reply brief--is that because of the LRA’s failure to
timely file an answer, Epice “was deprived of the ability to assert affirmative avoidances, like unclean hands


                                                      6
        As to the merits of the summary judgment, Epice argues that res judicata does not

bar the quiet title action because it has asserted new facts that were not adjudicated by the

prior judgment in the federal case. We disagree.

        Res judicata, also known as claim preclusion, “operates as a bar to the reassertion

of a cause of action that has been previously adjudicated in a proceeding between the same

parties or those in privity with them.” Commonwealth Land Title Insurance Company v.

Miceli, 480 S.W.3d 354, 362-63 (Mo. App. E.D. 2015) (internal quotation marks and

citations omitted). Res judicata applies when “four identities” are present: “(1) identity of

the things sued for; (2) identity of the cause of action; (3) identity of the persons or parties

to the action; and (4) identity of the quality or status of the person for or against whom the

claim is made.” Id. at 363. There is no question that the parties, the capacity in which they

appeared and the property at issue are the same in both lawsuits. Thus, only the first two

identities are at issue here.

        Though the “identity of the thing sued for” and the “identity of the cause of action”

are often cited as separate elements of the res judicata analysis, they are actually rooted in

the same central question: “what is the ‘thing’—the claim or cause of action—that has

previously been litigated?” Chesterfield Village, Inc. v. City of Chesterfield, 64 S.W.3d
315, 318 (Mo. banc 2002); see also Miceli, 480 S.W.3d at 362, n.3 (citing Dahn v. Dahn,

346 S.W.3d 325, 332, n.3 (Mo. App. W.D. 2011)). The answer to that question depends

on whether the “operative facts”--those facts that give rise to an enforceable right and a

basis for the lawsuit--are the same as the previous lawsuit. Chesterfield Village, 64 S.W.3d

at 318. “To determine whether a claim is barred by a former judgment, the question is


or laches for [the LRA] accepting significant amounts of tax payments and improvements to the Real Property
before the Affidavit was recorded.”


                                                    7
whether the claim arises out of the same act, contract or transaction.” Id. at 318-19 (internal

quotation marks omitted).

        The “thing” Epice sued for in both the federal case and here is title to this property.

Epice’s claim to ownership of this property arises out of the same transaction and the same

operative facts on which Epice based its claim of ownership in the federal case. In both

cases, Epice alleged that it held a security interest in the property under a 2002 deed of

trust (in which the owner conveyed a security interest in the property to a trustee for Epice

to secure a promissory note) and title to the property under a 2007 deed of trust (in which

a successor trustee conveyed title to the property to Epice when the promissory note was

defaulted on). In the federal case, among other federal and state law claims, Epice asserted

a quiet title claim as against the LRA. Epice alleged that an intervening conveyance of the

property to the LRA in 2005 (after a sheriff’s tax sale due to unpaid tax liens on the property

resulting from ordinance violations that predated Epice’s 2002 security interest) was null

and void and did not extinguish Epice’s rights to the property. Epice asked the court to

declare it the owner of the property. On the LRA’s motion for summary judgment, the

federal district court found that the 2005 sheriff’s deed was based on a valid tax lien and

subsequent tax sale and that the LRA held fee simple title to the property. The court entered

summary judgment in the LRA’s favor on Epice’s quiet title count in 2010. Then Epice

filed this petition in 2019 and again sought to quiet title to this property and asked the court

to declare it the owner. Again Epice asserted that it held title to the property under the

2007 deed of trust, which it alleged remained “unblemished and unimpeded” from 2007

until the LRA filed an affidavit in 2018 to record the federal judgment declaring the LRA

the fee simple owner. Epice alleged that during that time, from 2007 to 2018, Epice had




                                               8
been continuously maintaining the property and that because the LRA’s affidavit was an

untimely action to recover land under the pertinent statute of limitations, title should be

quieted to Epice.

       It is these new facts—the ongoing upkeep of the property in the subsequent years

since the federal judgment and the LRA’s filing of an affidavit in 2018—that Epice argues

were not adjudicated in the previous litigation and defeat the application of res judicata

here. Yes, there are new facts asserted in this petition that were not and could not have

been litigated in the federal case because they had not happened yet. But they are not the

operative facts on which Epice’s claim of title is based. They are not the facts that give

rise to Epice’s claim of ownership. Rather, here, as in the federal quiet title claim, Epice

contends it owns this property under the 2007 deed of trust that conveyed title to Epice.

The additional facts occurring after the federal judgment are not asserted as a separate

basis—independent of the 2007 deed—for Epice’s own title. Epice does not allege that

the ongoing upkeep of the property after that 2007 deed entitles it to be declared the owner

of the property, it claims the 2007 deed does. Epice does not allege that the LRA’s affidavit

entitles Epice to be declared the owner of the property, only that the affidavit does not

impede its title, which it claims was conveyed in the 2007 deed. That 2007 deed was also

the basis for Epice’s claim that it held title to the property in the previous federal lawsuit.

Thus, that quiet title claim and this quiet title claim arise from the same transaction and are

based on the same operative facts. The judgment in the previous case rejecting Epice’s

quiet title claim and declaring the LRA the owner precludes Epice it from relitigating the

same quiet title claim here. Summary judgment was correctly entered in the LRA’s favor

on the quiet title count based on res judicata.




                                              9
       Points II, III and IV are denied.

       The judgment is affirmed.




                                      ROBERT G. DOWD, JR., Judge

Robert M. Clayton III, P.J. and
Michael E. Gardner, J., concur.




                                           10